Opinion issued May 5, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00274-CR
NO. 01-11-00275-CR
———————————
IN RE Alfredo Zambada, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relator, Alfredo Zambada, has filed a
pro se petition for writ of mandamus, complaining that the Brazoria County
District Clerk failed to transmit relator’s application for writ of habeas
corpus, any answers, and the trial court’s findings on relator’s application to
the Texas Court of Criminal Appeals in accordance with article 11.07 of Texas
Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. art. 11.07 § 3(c) (West Supp. 2010).    
          Relator is not entitled to mandamus
relief because his petition is procedurally defective.  See,
e.g., Tex. R. App. P. 9.5 (a),
(d) (requiring that all documents presented to Court be served on all parties
and contain proof of service); Tex. R.
App. P. 52.7(a)(1) (requiring that relator file certified or sworn copy
of documents material to claim for relief). 
Even had relator filed a petition that complied with the Rules of
Appellate Procedure, however, this Court could not grant the relief relator
seeks.  We have no jurisdiction to issue
a writ of mandamus against the Brazoria County District Clerk unless necessary
to enforce our jurisdiction.  See Tex.
Gov’t Code Ann. § 22.221(a), (b) (West 2004) (limiting courts of
appeals’ mandamus jurisdiction); In re
Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding).  Because the Texas Court of
Criminal Appeals has exclusive jurisdiction over applications for habeas corpus
relief under article 11.07, relator’s petition does not raise an issue
regarding the need to protect, or a threat to, our jurisdiction.  See Tex. Code Crim. Proc. Ann. art. 11.07 §
5 (West Supp. 2010).   
          According,
relator’s petition for writ of mandamus is dismissed for want of jurisdiction.


 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified the
underlying cases as State v. Zambada, Nos.
59193 and 60059, in the 23rd District Court of Brazoria County, Texas.